                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


LACOLE HERRON,                         )
                                       )
             Plaintiff,                )
                                       )
 v.                                    )       Case No. CIV-19-778-PRW
                                       )
WATSON’S OF OKLAHOMA CITY INC. )
d/b/a Family Leisure of Oklahoma City, )
                                       )
             Defendant.                )


                                       ORDER

      Before the Court is Defendant Watson’s of Oklahoma City, Inc.’s Partial Motion to

Dismiss and Brief in Support (Dkt. 7) filed September 3, 2019. On September 26, 2019,

Plaintiff filed an Amended Complaint (Dkt. 14). Because an amended complaint has been

filed, the Court finds Defendant’s Motion to Dismiss (Dkt. 7) is now MOOT.1

      IT IS SO ORDERED this 27th day of September, 2019.




1
 Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007); Sellers v. Holcomb, No. 5:06-cv-
01249-R, 2007 WL 4232712, at *1 (W.D. Okla. Nov. 28, 2007).
